J-S24009-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    RONALD FAHEEM MCDANIELS                    :
                                               :
                       Appellant               :   No. 2369 EDA 2021

          Appeal from the Judgment of Sentence Entered June 4, 2020
     In the Court of Common Pleas of Montgomery County Criminal Division
                       at No(s): CP-46-CR-0000062-2019


BEFORE:      PANELLA, P.J., LAZARUS, J., and PELLEGRINI, J.*

MEMORANDUM BY PANELLA, P.J.:                         FILED NOVEMBER 7, 2022

        Ronald Faheem McDaniels appeals, nunc pro tunc, from the judgment

of sentence imposed following his convictions for one count each of possession

of a firearm with an altered manufacturer’s number, receiving stolen property,

and possession with intent to deliver cocaine (“PWID”), and three counts of

criminal conspiracy.1 On appeal, McDaniels challenges the sufficiency and

weight of the evidence supporting his convictions and raises a discretionary

aspects of sentencing claim. Following careful review, we affirm.

        In October 2018, Pottstown Police officers used two confidential

informants to conduct four controlled drug buys from a home located on


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   See 18 Pa.C.S.A. §§ 6110.2(a), 3925(a), 903; 35 P.S. § 780-113(a)(30).
J-S24009-22


Lincoln Avenue in Pottstown, Montgomery County, Pennsylvania. See N.T.

(Jury Trial), 3/3/20, at 88-90. The confidential informants contacted either

Jean Gross or McDaniels’s brother, Jamar, to arrange the sales. See id. at 90,

98, 100. The confidential informants were searched before and after the buys

and were provided with recorded cash to complete the transaction. See id. at

92-94, 96. Each controlled buy produced crack cocaine. See id. at 94, 99-

102.

       Based on information gleaned from their investigation and the series of

controlled buys, police obtained a search warrant for the house. A Montgomery

County SWAT team executed the nighttime search warrant on November 2,

2018. See id. at 25-26. The SWAT team located four individuals in the house—

McDaniels, Jamar, another man named Kysim Gardner, and McDaniels’s minor

son. See id. at 28. Glen Michael Shirey, Jr., the SWAT tactical team leader,

identified McDaniels as one of those individuals during trial. See id. at 28-29.

       After the residence was cleared, Sergeant Edward Kropp, Jr. (“Sgt.

Kropp”), and other officers began the search. In the kitchen, police recovered

a small bag containing 0.33 grams of crack cocaine; a gun case; a gun holster;

empty vials; a bottle containing caffeine supplements; a bag containing

packaging materials (Ziploc bags, empty yellow vials, and clear capsules); a

bottle of mannitol; and a black vest, one pocket of which contained cash and

a key. See id. at 39-51. The second pocket of the vest contained a cigarette

box, which held an identification card, an Access card, and an insurance card


                                     -2-
J-S24009-22


for Jamar,2 as well as vials containing 0.88 grams of cocaine and N-

Ethylpentylone. See id. at 53.

       In the dining room, police recovered two Ziploc bags, one of which had

white residue; a black bag containing a gold watch, clear capsules, and empty

yellow vials; plastic containers holding cocaine and N-Ethylpentylone; and a

silver box containing several plastic bags and one vial of cocaine. See id. at

56-62. Additionally, police found two digital scales, both of which tested

positive for cocaine residue, and two gun cases. See id. at 62, 111. Cash,

empty vials, multiple vials containing cocaine, plastic containers with 20.05

grams of cocaine and N-Ethylpentylone, a razor blade, and a straw were

discovered inside one of the gun cases. See id. at 63-65. The second gun

case contained a loaded magazine. See id. at 65-66.

       From the living room, police recovered two cell phones; a black mask;

a blue bag containing a Zoraki pistol with an extended magazine; cigarette

packs holding a razor, packaging materials, and a Sprint receipt for the phone

number (XXX) XXX-1135; and a loaded .40 caliber Ruger pistol with a

scratched serial number. See id. at 71-81.



____________________________________________


2 McDaniels was tried jointly with co-defendant Jamar. Jamar was convicted
of one count each of PWID, possession of a firearm with an altered
manufacturer’s number, and criminal use of a communication facility, and
three counts of conspiracy. The trial court sentenced Jamar to 10 to 20 years
in prison. In Jamar’s direct appeal, this Court affirmed Jamar’s judgment of
sentence. See Commonwealth v. McDaniels, 258 A.3d 543 (Pa. Super. filed
June 22, 2021) (unpublished memorandum).

                                           -3-
J-S24009-22


       Pottstown Borough Police Officer Brett Cortis (“Officer Cortis”) was

involved with the search of the second floor of the house. In the south

bedroom, police recovered approximately $2,400.00 in cash and identification

and debit cards for Jamar, hidden in a sock; a plastic bag containing 14.32

grams of cocaine; a duffel bag holding two cell phones, mail addressed to

Jamar at the Lincoln Avenue address, and a box of 0.40 caliber ammunition;

and paperwork indicating Gardner had borrowed $1,600.00 from McDaniels.

See id. at 179-88.

       In the north bedroom, police found two loaded handguns (a Taurus .40

caliber and a Glock 27),3 two rounds of 0.40 caliber ammunition, 2.93 grams

of marijuana, and yellow vials, all sitting on top of an ottoman. See id. at

189-96. From inside the ottoman, police recovered a cigar box containing a

sales ledger, clear glassine bags, a razor, a straw, a yellow container with

cocaine, two clear bags filled with 117.84 grams of cocaine, and various

documents. See id. at 197-98, 200-01. Significantly, the documents included

a billing statement from the Social Security Administration addressed to

McDaniels at the Lincoln Avenue address and McDaniels’s birth certificate. See

id. at 198-99. Police also recovered $4,667.00 in cash from a sock stuffed into

the pocket of a pair of jeans found on the floor, and $20.00 matching the pre-

recorded money from the controlled buy. See id. at 202-04. In the second


____________________________________________


3During trial, the parties stipulated that the Glock 27 had been reported stolen
by its owner on October 29, 2018. See N.T. (Jury Trial), 3/5/20, at 77.

                                           -4-
J-S24009-22


pocket of the jeans, police recovered $667.00 in cash. See id. at 204. Further,

in a nightstand, police found a cell phone, McDaniel’s state-issued

identification card identifying his home address as the location being searched,

boxes of 9-millimeter ammunition, a ledger for narcotics sales, and a pipe

used for smoking marijuana. See id. at 204-07. Two additional boxes of

ammunition were found in the room, one containing .40 caliber rounds and a

second box with an assortment of ammunition. See id. at 208. In the closet

of the north bedroom, police found small, clear plastic bags; glassine bags

commonly used in narcotics packaging; paperwork including traffic citations

for McDaniels and a utility bill, each identifying the Lincoln Avenue address; a

safe; a 9-millimeter magazine; and a Smith & Wesson 9-millimeter handgun

under the bed. See id. at 209-15.

      Following a jury trial, McDaniels was convicted of the above-mentioned

offenses. The trial court deferred sentencing for preparation of a pre-sentence

investigation report (“PSI”). On June 4, 2020, the trial court sentenced

McDaniels to 5 to 10 years in prison, with credit for time served, for his PWID

conviction; a consecutive prison term of three to six years for his conviction

for possession of a firearm with an altered manufacturer’s number; and a

consecutive term of one to two years in prison for his criminal conspiracy for

criminal use of a communications facility conviction. For the remaining

convictions, the trial court entered a determination of guilty without further




                                     -5-
J-S24009-22


penalty. McDaniels filed a notice of appeal on July 16, 2020, and this Court

quashed the appeal as untimely filed. See Order, 4/21/21.

      McDaniels subsequently filed a petition for relief pursuant to the Post

Conviction Relief Act (“PCRA”), seeking reinstatement of his rights to file a

post-sentence motion and direct appeal. The PCRA court granted the petition.

McDaniels filed a post-sentence motion challenging the weight of the evidence

and the discretionary aspects of his sentence. The trial court denied

McDaniels’s post-sentence motion, and this nunc pro tunc appeal followed.

      McDaniels raises three challenges to the sufficiency of the evidence

presented at trial. We review challenges to the sufficiency of the evidence with

great deference to the credibility determinations of the fact finder:

      The standard we apply in reviewing the sufficiency of the evidence
      is whether viewing all the evidence admitted at trial in the light
      most favorable to the verdict winner, there is sufficient evidence
      to enable the fact-finder to find every element of the crime beyond
      a reasonable doubt. In applying the above test, we may not weigh
      the evidence and substitute our judgment for the fact-finder. In
      addition, we note that the facts and circumstances established by
      the Commonwealth need not preclude every possibility of
      innocence. Any doubts regarding a defendant’s guilt may be
      resolved by the fact-finder unless the evidence is so weak and
      inconclusive that as a matter of law no probability of fact may be
      drawn from the combined circumstances. The Commonwealth
      may sustain its burden of proving every element of the crime
      beyond a reasonable doubt by means of wholly circumstantial
      evidence. Moreover, in applying the above test, the entire record
      must be evaluated and all evidence actually received must be
      considered. Finally, the finder of fact while passing upon the
      credibility of witnesses and the weight of the evidence produced,
      is free to believe all, part or none of the evidence.




                                     -6-
J-S24009-22



Commonwealth v. Gause, 164 A.3d 532, 540-41 (Pa. Super. 2017) (en

banc) (citation omitted).

      In his first claim, McDaniels asserts there was insufficient evidence

supporting his conviction of criminal conspiracy – PWID. See Appellant’s Brief

at 17. McDaniels concedes the evidence was sufficient to establish PWID under

a theory of constructive possession, based on “testimony that more than 100

grams of cocaine was discovered in a bedroom that also contained his personal

effects … in light of other evidence that packaging materials, a drug sale

ledger, and more than $5,000 was also found among his personal

possessions.” Id. at 20. He argues, however, that the Commonwealth failed

to establish that he conspired with Jamar or Gross to sell drugs. See id. at

20-21. McDaniels claims the evidence indicates the confidential informants

arranged to purchase cocaine by contacting only Jamar or Gross. See id. at

21. Further, McDaniels points out that “when Jamar [] sent [McDaniels] a text

message asking [McDaniels] to call him to arrange a drug sale, [McDaniels]

did not respond to the text message.” Id. at 22 (citation to record omitted).

      To define the crime of conspiracy to commit PWID, we must first define

the crime of PWID. The Controlled Substance, Drug, Device and Cosmetic Act

prohibits, inter alia, “possession with intent to manufacture or deliver[] a

controlled substance by a person not registered under this act….” 35 P.S. §

780-113(a)(30). “[P]ossession with intent to deliver can be inferred from the

quantity   of   the   drugs   possessed   along   with   the   other   surrounding

circumstances.” Commonwealth v. Little, 879 A.2d 293, 297 (Pa. Super.

                                      -7-
J-S24009-22



2005) (citation omitted). In the absence of direct evidence of possession (i.e.,

finding a controlled substance on the defendant’s person), the Commonwealth

may establish constructive possession, which “requires proof of the ability to

exercise conscious dominion over the substance, the power to control the

contraband, and the intent to exercise such control.” Commonwealth v.

Perez, 931 A.2d 703, 708 (Pa. Super. 2007).

      Therefore, to prove the crime of conspiracy to commit PWID, the

Commonwealth was required to prove that McDaniels had an agreement with

either Jamar or Gross to commit the crime of PWID and that one of the

conspirators acted to further the commission of PWID:

      (a) Definition of conspiracy.--A person is guilty of conspiracy
      with another person or persons to commit a crime if with the intent
      of promoting or facilitating its commission he:

            (1) agrees with such other person or persons that they or
            one or more of them will engage in conduct which
            constitutes such crime or an attempt or solicitation to
            commit such crime; or

            (2) agrees to aid such other person or persons in the
            planning or commission of such crime or of an attempt or
            solicitation to commit such crime.

                                     ***

      (e) Overt act.--No person may be convicted of conspiracy to
      commit a crime unless an overt act in pursuance of such
      conspiracy is alleged and proved to have been done by him or by
      a person with whom he conspired.

18 Pa.C.S.A. § 903. “Simplified, this requires proof of three elements: 1) an

agreement, 2) shared criminal intent, and 3) an overt act.” Commonwealth



                                     -8-
J-S24009-22



v. Johnson, 180 A.3d 474, 479 (Pa. Super. 2018). A defendant may be liable

for overt acts committed by any of the co-conspirators so long as the evidence

establishes the defendant intentionally entered a conspiratorial agreement.

See Commonwealth v. Rosario, 248 A.3d 599, 611 (Pa. Super. 2021).

Further,

      [d]irect evidence of the defendant’s criminal intent or the
      conspiratorial agreement, however, is rarely available.
      Consequently, the defendant’s intent as well as the agreement is
      almost always proven through circumstantial evidence, such as by
      the relations, conduct or circumstances of the parties or overt acts
      on the part of the con-conspirators. Once the trier of fact finds
      that there was an agreement and the defendant intentionally
      entered into the agreement, the defendant may be liable for the
      overt acts committed in furtherance of the conspiracy regardless
      of which co-conspirator committed the act.

Id. (citation omitted); see also Perez, 931 A.2d at 708 (circumstances

establishing   conspiracy   may    include    “association   between    alleged

conspirators, knowledge of the commission of the crime, presence at the scene

of the crime, and/or participation in the object of the conspiracy”).

      Here, Officer Cortis testified that on October 17, 2018, he observed

McDaniels standing outside the residence with Jamar and Gross before the

confidential informant arrived by vehicle. See N.T. (Jury Trial), 3/3/20, at

175-76. The confidential informant met with Jamar outside then accompanied

him inside the house. See id. at 176. The pair came back outside, and Jamar

stood with McDaniels and Gross after the informant drove away. See id.

      Officer Cortis also testified that he applied for and obtained search

warrants for numerous cell phones that were found at the Lincoln Avenue


                                     -9-
J-S24009-22



address. See N.T. (Jury Trial), 3/5/20, at 27. The iPhone found in the living

room, with the phone number (XXX) XXX-1135 was identified as Jamar’s, due

to the confidential informant using that number to communicate with Jamar

prior to the controlled buys. See id. at 32-33. Messages received on Jamar’s

phone from the phone number associated with Gross relate to arranging drug

sales, and some reference “R.” See, e.g., id. at 47 (“Let R know that Alfred

is coming by for a spot till tomorrow.”), 48 (“Yo, answer the phone or call me

back. R’s phone is off. I need somebody. I’ve got somebody coming by for

60.”). Jamar’s phone also revealed messages to the phone number McDaniels

identified as his own on the vital statistics form he had submitted to the court.

See id. at 51 (“Yo, bro, call me. A white old lady about to pull up for 2 H.”).

A text message from Jamar to an apparent client stated, “Not at the house

right now, but you can see my brother.” Id. at 43.

      Additionally, Robert Larkin, the owner of the Lincoln Avenue property,

identified McDaniels as one of the tenants. See id. at 12-13. Larkin testified

that McDaniels, Gross, and Gross’s mother had signed a lease for the property

in 2017. See id. at 13. According to Larkin, Gross asked to rent an apartment

in another one of his properties in late October 2018. See id. at 15-16.

      Moreover, drugs, packaging materials, and firearms were found

throughout several common areas in the house. See generally N.T. (Jury

Trial), 3/3/20, at 39-81. Officer Cortis also testified that a pre-recorded $20

bill that had been used during the controlled buys was found amongst the




                                     - 10 -
J-S24009-22



significant amount of cash discovered in a pair of jeans on the floor of

McDaniels’s bedroom. See id. at 202-04.

      The above evidence, viewed in the light most favorable to the

Commonwealth as the verdict winner, was sufficient to sustain McDaniels’s

conviction for criminal conspiracy – PWID. The evidence reflects that Gross

sent customers to the Lincoln Avenue address, where McDaniels lived (and

where Gross had previously lived with him), to purchase drugs. Messages

between Gross and Jamar, and between Jamar and McDaniels, also implicate

McDaniels’s involvement. Further, as the trial court noted, the presence of

$20.00 of pre-recorded money from a controlled buy, “which was arranged by

Jean Gross, showed that [McDaniels] and his co[-]conspirators shared

proceeds from each other’s drug sales as part of their ongoing conspiracy.”

Trial Court Opinion, 1/6/11, at 15. Even in absence of direct evidence of

McDaniels’s participation in the controlled buys, evidence of McDaniels’s

shared criminal intent while his co-conspirators committed the overt acts

sufficiently establishes his intentional entry into the agreement. See Rosario,

248 A.3d at 611. Accordingly, McDaniels is not entitled to relief on this claim.

      In his second claim, McDaniels contends the evidence presented at trial

was insufficient to sustain his convictions for possession of a firearm with an

altered manufacturer’s number and criminal conspiracy to commit same. See

Appellant’s Brief at 27. McDaniels asserts the Commonwealth failed to

establish his constructive possession of the firearm with an altered

manufacturer’s number, a Ruger pistol, “which was secreted away in a drawer

                                     - 11 -
J-S24009-22



in an end table in the living room.” Id. at 29. According to McDaniels, there

was no evidence specifically tying him to the weapon. See id. Alternatively,

McDaniels argues he lacked the requisite mens rea to support these

convictions. See id. at 30. In particular, he claims the evidence does not

support a finding that McDaniels had actual knowledge that the serial number

had been obscured. See id. at 32-33.4

       The Uniform Firearms Act provides that “[n]o person shall possess a

firearm which has had the manufacturer’s number integral to the frame or

receiver altered, changed, removed or obliterated.” See 18 Pa.C.S.A. §

6110.2(a). The Commonwealth must establish “that a defendant acted

intentionally, knowingly, or recklessly with respect to the obliterated

manufacturer’s number on the firearm.” Commonwealth v. Jones, 172 A.3d

1139, 1145 (Pa. Super. 2017).

       Further, the Commonwealth may establish possession under a theory of

constructive possession. See Commonwealth v. Smith, 146 A.3d 257, 263

(Pa. Super. 2016).

       Constructive possession is an inference arising from a set of facts
       that possession of the contraband was more likely than not.
       Constructive possession may be proven by circumstantial
       evidence and the requisite knowledge and intent may be inferred
       from examination of the totality of the circumstances. Moreover,
       we review circumstantial evidence under the same standard as
____________________________________________


4 McDaniels does not separately address his conviction for criminal conspiracy
to possess a firearm with an altered manufacturer’s number. Rather, he relies
on the arguments made in support of his first claim challenging his conviction
for conspiracy to commit PWID.


                                          - 12 -
J-S24009-22


       direct evidence, i.e., that a decision by the trial court will be
       affirmed so long as the combination of evidence links the accused
       to the crime beyond a reasonable doubt.

Id. (internal citations, quotation marks, and paragraph break omitted).

       We conclude the evidence presented at trial, viewed in the light most

favorable to the Commonwealth as the verdict winner, was sufficient to

establish McDaniels had knowledge of the firearm’s existence and location in

the house5 and the intention to possess it. Sgt. Kropp testified at trial that the

Ruger pistol with an altered manufacturer’s number was discovered inside an

end table in the living room. See N.T. (Jury Trial), 3/3/20, at 79. Sgt. Kropp

testified the serial number had been “scratched up.” Id. at 80; see also

Exhibits C-57, C-58, C-59, C-60, C-61, C-98 (depicting the Ruger and the

scratching on the serial number). The Commonwealth also introduced into

evidence photographs recovered from Jamar’s cell phone, one of which

showed McDaniels standing in the living room of the house, holding a handgun

in his hand, and carrying another firearm in his belt. See N.T. (Jury Trial),

3/5/20, at 51-55; see also Exhibit C-208. Therefore, the circumstantial

evidence was sufficient to establish McDaniels constructively possessed the

firearm with an altered manufacturer’s number. See Smith, 146 A.3d at 263

(concluding the Commonwealth presented sufficient evidence to establish the


____________________________________________


5 Significantly, McDaniels does not contest that he resided at the Lincoln
Avenue address. In fact, McDaniels signed a vital statistics form, which was
submitted to the court, which confirmed his address. See N.T. (Jury Trial),
3/3/20, at 108.

                                          - 13 -
J-S24009-22


appellant’s constructive possession of a firearm with an altered manufacturer’s

number, where other items recovered in the same area belonged to the

appellant and identified his address as the one searched, and the appellant

had fled to the room where the firearm had been recovered). Accordingly, this

claim is without merit.

      Next, McDaniels asserts there was insufficient evidence supporting his

conviction for criminal conspiracy – criminal use of a communication facility.

See Appellant’s Brief at 34. McDaniels claims the evidence showed that Jamar

and Gross communicated regularly to arrange drug sales from the Lincoln

Avenue address. See id. at 35. However, McDaniels avers, the analysis of his

cell phone revealed only one incoming text from Jamar referencing drug sales,

and there was no evidence that McDaniels responded to the message. See id.

at 35-36.

      We disagree with McDaniels’s legal conclusions as well as his description

of the record. First, we conclude that the single text, by itself, would be

sufficient to allow a fact-finder to infer McDaniels used his phone to facilitate

the conspiracy to sell narcotics. Further, we note that this text message is not

the only evidence capable of supporting a finding that McDaniels utilized his

phone in furtherance of the conspiracy. Gross sent a text message to Jamar

expressing her frustration that McDaniels was not answering her calls because

she needed someone to meet customers at the house. This evidence would

permit a fact-finder to infer that the conspirators coordinate their efforts


                                     - 14 -
J-S24009-22


through phone calls to each other. Given these conclusions, McDaniels’s third

claim merits no relief.

       In his fourth claim, McDaniels argues the verdict was against the weight

of the evidence. See Appellant’s Brief at 37. McDaniels challenges the

credibility of Officer Cortis’s testimony. See id. at 39-40. In particular,

McDaniels asserts that

       [i]t simply defies logic and strains common sense to believe that
       [McDaniels], a supposedly sophisticated drug dealer accused of
       trafficking significant quantities of cocaine, would keep his birth
       certificate and state-issued identification card next to his drugs
       and trafficking supplies, especially where this testimony appeared
       tailored to remedy a weakness in the Commonwealth’s case by
       establishing [McDaniels’s] ownership of the drugs.

Id. at 40.6

       A weight of the evidence claim is addressed to the discretion of the trial

court:

       The weight of the evidence is a matter exclusively for the finder of
       fact, who is free to believe all, part, or none of the evidence and to
       determine the credibility of the witnesses. A new trial is not
       warranted because of a mere conflict in the testimony and must
       have a stronger foundation than a reassessment of the credibility
       of witnesses. Rather, the role of the trial judge is to determine that
       notwithstanding all the facts, certain facts are so clearly of greater
       weight that to ignore them or to give them equal weight with all
       the facts is to deny justice. On appeal, our purview is extremely
       limited and is confined to whether the trial court abused its
       discretion in finding that the jury verdict did not shock one’s
       conscience. Thus, appellate review of a weight claim consists of a
____________________________________________


6 We observe that McDaniels conflates the distinct concepts of weight and
sufficiency of the evidence in parts of his argument by relying on his prior
argument challenging the sufficiency of the evidence supporting his conspiracy
to commit PWID conviction.

                                          - 15 -
J-S24009-22


      review of the trial court’s exercise of discretion, not a review of the
      underlying question of whether the verdict is against the weight of
      the evidence. An appellate court may not reverse a verdict unless
      it is so contrary to the evidence as to shock one’s sense of justice.

Commonwealth v. Diaz, 152 A.3d 1040, 1046 (Pa. Super. 2016) (citation

and internal quotation marks omitted). “One of the least assailable reasons

for granting or denying a new trial is the lower court’s conviction that the

verdict was or was not against the weight of the evidence….” Commonwealth

v. Clay, 64 A.3d 1049, 1055 (Pa. 2013) (citation omitted).

      McDaniels fails to specify which conviction or convictions he believes is

against the weight of the evidence. However, as the trial court noted,

McDaniels’s argument for this issue suggests a challenge to his PWID

conviction. The trial court concluded McDaniels’s PWID conviction is not

against the weight of the evidence considering the large quantity of cocaine

recovered from his bedroom along with his birth certificate and state

identification, firearms, cash, drug sales ledgers, and cutting and packaging

materials. See Trial Court Opinion, 1/6/22, at 18. The trial court also noted

that drugs and related paraphernalia were discovered throughout the other

rooms of the house. See id. While we agree that it is surprising that

McDaniels’s birth certificate was found with narcotics, this does not necessitate

a conclusion that this evidence shocks the judicial conscience. To the contrary,

people, and especially criminals, often make decisions that look objectively

ludicrous with the benefit of hindsight.




                                      - 16 -
J-S24009-22


      Upon review, we conclude the evidence adequately supports the trial

court’s determination, and we discern no manifest abuse of discretion by the

trial court in reaching this conclusion. See Diaz, 152 A.3d at 1046. We cannot

state that the trial court abused its discretion in concluding the verdict did not

shock its conscience. See id. Therefore, McDaniels is not entitled to relief on

this claim.

      Finally, McDaniels claims the trial court relied too heavily on the severity

of the offense and imposed a manifestly excessive aggregate sentence without

proper consideration of certain mitigating factors. See Appellant’s Brief at 42.

“A challenge to the discretionary aspects of a sentence must be considered a

petition for permission to appeal, as the right to pursue such a claim is not

absolute.” Commonwealth v. McAfee, 849 A.2d 270, 274 (Pa. Super. 2004)

(citation omitted). Rather, an appellant must invoke this Court’s jurisdiction.

See Commonwealth v. Moury, 992 A.2d 162, 170 (Pa. Super. 2010)

(citation omitted).

            [W]e conduct a four-part analysis to determine: (1) whether
      the appellant has filed a timely notice of appeal, see Pa.R.A.P.
      902 and 903; (2) whether the issue was properly preserved at
      sentencing or in a motion to reconsider and modify sentence, see
      Pa.R.Crim.P. [720]; (3) whether the appellant’s brief has a fatal
      defect, Pa.R.A.P. 2119(f); and (4) whether there is a substantial
      question that the sentence appealed from is not appropriate under
      the Sentencing Code, 42 Pa.C.S.A. § 9781(b).

                                      ***

            The determination of what constitutes a substantial question
      must be evaluated on a case-by-case basis. A substantial question
      exists only when the appellant advances a colorable argument

                                     - 17 -
J-S24009-22


      that the sentencing judge’s actions were either: (1) inconsistent
      with a specific provision of the Sentencing Code; or (2) contrary
      to the fundamental norms which underlie the sentencing process.

Moury, 992 A.2d at 170 (quotation marks and some citations omitted).

      Here, McDaniels preserved his claim in a nunc pro tunc post-sentence

motion and filed a nunc pro tunc notice of appeal. McDaniels also included a

separate Rule 2119(f) statement in his appellate brief, asserting the trial court

imposed an unduly harsh sentence based exclusively on the seriousness of

the crime, without consideration of relevant mitigating factors. See

Appellant’s Brief at 41-42. We conclude McDaniels raised a substantial

question for our review, and we proceed to the merits of his sentencing

challenge. See Commonwealth v. Caldwell, 117 A.3d 763, 770 (Pa. Super.

2015) (en banc) (explaining that “an excessive sentence claim—in conjunction

with an assertion that the court failed to consider mitigating factors—raises a

substantial question.” (citation and quotation marks omitted)).

      We review discretionary sentencing challenges with great deference to

the sentencing court:

      Sentencing is a matter vested in the sound discretion of the
      sentencing judge, and a sentence will not be disturbed on appeal
      absent a manifest abuse of discretion. In this context, an abuse
      of discretion is not shown merely by an error in judgment. Rather,
      the appellant must establish, by reference to the record, that the
      sentencing court ignored or misapplied the law, exercised its
      judgment for reasons of partiality, prejudice, bias or ill will, or
      arrived at a manifestly unreasonable decision.

Commonwealth v. Bullock, 170 A.3d 1109, 1123 (Pa. Super. 2017)

(citations and quotation marks omitted).

                                     - 18 -
J-S24009-22


      “In every case in which the court imposes a sentence for a felony … the

court shall make as a part of the record, and disclose in open court at the time

of sentencing, a statement of the reason or reasons for the sentence

imposed.” 42 Pa.C.S.A. § 9721(b); see also Commonwealth v. Mouzon,

812 A.2d 617, 620-21 (Pa. 2002) (plurality). “In considering these factors,

the court should refer to the defendant’s prior criminal record, age, personal

characteristics   and   potential   for   rehabilitation.”   Commonwealth    v.

Antidormi, 84 A.3d 736, 761 (Pa. Super. 2014) (citation omitted). The trial

court must also consider the sentencing guidelines. See 42 Pa.C.S.A. §

9721(b); see also Commonwealth v. Sheller, 961 A.2d 187, 190 (Pa.

Super. 2008) (stating that “[w]hen imposing a sentence, the [trial] court is

required to consider the sentence ranges set forth in the Sentencing

Guidelines….”). Moreover, where, as here, the trial court has the benefit of a

PSI, “we can assume the sentencing court was aware of relevant information

regarding the defendant’s character and weighed those considerations along

with mitigating statutory factors.” Moury, 992 A.2d at 171 (internal quotation

marks and citation omitted).

      McDaniels argues that his aggregate sentence of nine to eighteen years

of imprisonment is excessive when compared to 48- to 66-month standard

range sentence suggested by the guidelines for his most serious conviction.

See Appellant’s Brief at 42. He contends the court “relied solely on the




                                      - 19 -
J-S24009-22


seriousness of appellant’s crime while ignoring substantial evidence that would

have supported the imposition of a mitigated sentence.” See id. at 43.

      Initially, each of the sentences imposed are within the standard range

of the sentencing guidelines based upon McDaniels’s prior record score of two

and the applicable offense gravity scores. See 204 Pa. Code § 303.16(a).

Therefore, we may only vacate McDaniels’s sentence if “the case involves

circumstances where the application of the guidelines would be clearly

unreasonable.” 42 Pa.C.S.A. § 9781(c)(2); see also Moury, 992 A.2d at 171.

      During the sentencing hearing, McDaniels’s counsel argued that

McDaniels’s criminal history was relatively minimal, with only one prior

offense. See N.T. (Sentencing), 6/4/20, at 7. Counsel also explained that

McDaniels had a difficult childhood and a “rough upbringing.” See id. at 8.

      The trial court, prior to imposing the sentence, explained that it had fully

considered the PSI and the sentencing guidelines. See id. at 4, 14. The court

highlighted the significant amount of cocaine (approximately 186 grams in

total) recovered from the Lincoln Avenue address, as well as the number of

firearms, one of which had an altered manufacturer’s number. See id. at 15.

Further, the trial court acknowledged the mitigating factors raised by

McDaniels’s counsel. See id. The record therefore reflects that the trial court

was aware of all relevant sentencing factors, and we cannot conclude that

McDaniels has establish his standard-range sentence was unreasonable under

these circumstances.


                                     - 20 -
J-S24009-22


     Based upon the foregoing, we affirm McDaniels’s judgment of sentence.

     Judgment of sentence affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/7/2022




                                 - 21 -